Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
2.	This action is responsive to the Amendment filed on 08/31/2022. Claims 1-10 are pending in the case. This action is Final.

Applicant Response
3.	In Applicant’s response dated 08/31/2022, Applicant amended Claimed 1, 8, 9 and 10 and argued against all objections and rejections previously set forth in the Office Action dated 06/03/2022.

Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections    set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shellshear et al. (Pub. No.: US 20070270985 A1, Pub. Date: Nov. 22, 2015) in view of Ijichi et al. (Pub. No.: US 20080018625 A1, Pub. Date: Jan. 24,2008, Hereinafter Ijichi) in further view of Jung et al. (Pub. No.: US 20100306800 A1, Pub. Date: 2010-12-02).

 Regarding independent Claim 1,
	Shellshear teaches a non-transitory storage medium encoded with a computer readable information processing program executed by a computer of an information processing apparatus connected to a display (see Shellshear: Fig. 11, [0043], illustrating computer system 1100), the information processing program causing the computer to: 
accept a prescribed operation (see Shellshear: Fig.1, [0056], “The user may also change the current sort order, by pressing a button on the mouse 1103 or a remote-control 1150, or by selecting a key on a keyboard 1102, or other control methods known in the art.” i.e. pressing the button is the prescribed operation);
change an order of arrangement of a plurality of contents (see Shellshear: Fig.1, [0056], “The GUI 100 is configured to reorder and display the list in a number of different sort orders. he GUI 100 preserves in memory the selected image 105, performs the re-sort, of the list of images, locates the position of the selected image 105 within the resorted list, and replaces the images to the left 103, 104 and right 106, 107 of the image 105 in the old sort order with the images to the left and right of it in the new sort order.”), in accordance with input of the accepted prescribed operation (see Shellshear: Fig.1, [0056], stating “the user may change the current sort order, by pressing a button on the mouse 1103 or a remote-control 1150”), and 
responsive to said changing the order of arrangement (see Shellshear: Fig. 1, [0056], “The GUI 100 is configured to reorder and display the list in a number of different sort orders.”):
show, on the display, the plurality of contents in the changed order of arrangement (see Shellshear: Fig 1, [0056], “The GUI 100 preserves in memory the selected image 105, performs the re-sort, of the list of images, locates the position of the selected image 105 within the resorted list, and replaces the images to the left 103, 104 and right 106, 107 of the image 105 in the old sort order with the images to the left and right of it in the new sort order.  Thus, when the user changes the sort order, the selected image 105 will remain in position but the other images 103, 104, 106, 107 may typically be replaced by other images from the list according to the new sort order.” i.e. the changed order of arrangement of contents 103, 104, 105, 106, 107 are displayed in the display 100.)
	As shown above, Shellshear teaches showing an indication of the change in order of arrangement in response to the said changing of order of arrangement (see Shellshear: Fig.1, [0052], “The available images in the system 1100 are ordered according to a primary attribute (e.g.: creation date) provided by the indication 120 and are further ordered by other attributes of the images as required when the value of the attributes are the same.”)
	Shellshear fails explicitly to teach or suggest the system wherein responsive to said changing the order of arrangement:
show a list of thumbnail images, the list comprising a respective thumbnail image for each content of the plurality of contents;
show for a prescribed period, on the display, information indicating the changed order of arrangement, and 
place a selection cursor at a first position of the plurality of contents in the changed order of arrangement, wherein the first position corresponds to the position of the beginning of the list. 

However, Jung teaches the information processing program causing the computer to:
responsive to user input [changing the order of arrangement] (see for example  Jung: Fig.16a, [0150], “if a `channel edit` menu is selected ( i.e. the selection is the user input ) 
show a list of thumbnail images, the list comprising a respective thumbnail image for each content of the plurality of contents (see Jung: Fig.16a, [0150], “if a `channel edit` menu is selected from the thumbnail-image list 1600 by being pointed at by a pointer 1605, as shown in FIG. 16(a), a `channel edit` screen 1610 for editing the thumbnail images displayed in the thumbnail-image list 1600 may be displayed on the display 180, as shown in FIG. 16(b).”). See also Fig. 11(b) showing a list of thumbnail images), and 
place a selection cursor at a first position of the plurality of contents in the [changed order of arrangement], wherein the first position corresponds to the position of the beginning of the list (see for example Jung: Fig.11b, [0137], “ each of the thumbnail images displayed in the thumbnail-image list 1020 may be selected by a cursor 1035, rather than by the pointer 1005.”, i.e. responsive to the user selection input, the cursor 1035 is placed at the first position of the list of the thumbnail images.)
	The examiner notes that the changed order of arrangement is taught by Shellshear.
	Because both Shellshear and Jung are in the same/similar field of endeavor of manipulating displayed electronic media content using an input device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Shellshear to include the system that displays or shows a list of thumbnail images comprising a respective thumbnail image for each content with selection cursor that indicates the location of the selection of the thumbnail image as taught by Jung. After the modification of Shellshear, the set of thumbnail images being viewed which is a subset of the images in the list can also be displayed as a list of thumbnail images in response to cursor location indication of user input  that change the displayed list of content in the same manner as set forth in Jung. One would have been motivated to make such a combination in order to provide users with effective, visual aid and user friendly content selection tool to use selection of objects without deteriorated visibility of the thumbnail of images.
	Accordingly, Shellshear, in view of Jung  teaches: in response to said changing the order of arrangement show a list of thumbnail images, the list comprising a respective thumbnail image for each content of the plurality of contents and place a selection cursor at a first position of the plurality of contents in the changed order of arrangement, wherein the first position corresponds to the position of the beginning of the list.
	As shown above, Shellshear's system allows user to change order of arrangement of displayed image using an input operation and in response change order of arrangement, a notification/indication 120 that indicates what kind of arrangement the user selected is
displayed. The examiner would like to note that the only claim limitation missing from
Shellshear's and Jung’s teaching is that Shellshear's notification/indication 120 remains displayed until another sort criteria is selected, while the claim requires the notification/ indication 120 to only be displayed for "a prescribed period."
	However, Ijichi discloses the information processing program causing the computer to: 
responsive to user input modifying a displayed list of content:
show for prescribed period, on the display, information indicating the modified list of content (see Fig. 43, [0535], states that “automatically close the channel addition notification dialog 320 (i.e. the indication of a change in the display, in this case the addition of the channel to the display list) a predetermined period of time (i.e. prescribed period) after the displaying of the channel addition notification dialog 320”). In other words, the channel addition notification dialog 320 displays the notification or indication of channel change for prescribed period and automatically close the dialog box after a predetermined time elapsed.
	Because Shellshear, Jung and Ijichi are in the same/similar field of endeavor of manipulating displayed electronic media content using an input device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the medium, method and system of Shellshear, to include the system wherein responsive to said changing the displayed list of content showing  for prescribed period, on the display, information indicating the changed order of arrangement as taught by Ijichi. After the modification of Shellshear, the indication of the change in order of arrangement, taught by Shellshear, which is also a displayed message indicating changes to a displayed list of content, can also be displayed for a prescribed period in response to the user input changing the displayed list of content in the same manner as set forth in Ijichi. One would have been motivated to make such a combination in order to provide users useful, timed and temporary feedback and a reminder about user action in changing the display content so that contents won’t be covered by the indication information. (See, Ijichi [0008]). Accordingly, Shellshear, in view of Jung and Ijichi, teaches: in response to said changing the order of arrangement showing for a prescribed period, on the display, information indicating the changed order of arrangement.
	
Regarding Claim 2,
	Shellshear, Jung and Ijichi teaches all the limitations of Claim 1.  Shellshear, Matsushima and Ijichi further teaches that the information processing program causes the computer to further to stop showing the information indicating the changed order of arrangement (see Shellshear), after lapse of the prescribed period since the accepted prescribed operation (see Ijichi, Fig. 43, [0535] states that “automatically close the channel addition notification dialog 320 ( i.e. the information indicating the addition of channel ) a predetermined period of time after the displaying of the channel addition notification dialog 320” i.e. the notification dialog 320 will not be shown after predetermined time).
	Because Shellshear, Jung and Ijichi are in the same/similar field of endeavor of manipulating displayed electronic media content using an input device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the medium, method and system of Shellshear, to include the system that  stop showing the information indicating the changed order of arrangement after lapse of the prescribed period since the accepted prescribed operation as taught by Ijichi. After the modification of Shellshear, the indication of the change in order of arrangement, taught by Shellshear, which is also a displayed message indicating changes to a displayed list of content, can also stop showing the displaying the notification as set forth in Ijichi. One would have been motivated to make such a combination in order to provide users useful, timed and temporary feedback and a reminder about user action in changing the display content so that contents won’t be covered by the indication information (See Ijichi [0008]).

Regarding Claim 3,
	Shellshear, Jung and Ijichi teaches all the limitations of Claim 1. Shellshear, Jung and Ijichi further teaches that the showing the information indicating the changed order of arrangement (see Shellshear) for the prescribed period includes superimposing the information indicating the changed order of arrangement on at least some of the plurality of contents (see Ijichi, Fig. 43, [0464], stating that “channel addition notification dialog 320 for notifying the user of the addition of a selectable channel, as superimposed on the selection screen 120.”).
	Because Shellshear, Jung and Ijichi are in the same/similar field of endeavor of manipulating displayed electronic media content using an input device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the medium, method and system of Shellshear, to include the system superimpose the information indicating the changed order of arrangement on at least some of the plurality of contents as taught by Ijichi. After the modification of Shellshear, the indication of the change in order of arrangement, taught by Shellshear, which is also a displayed message indicating changes to a displayed list of content, can superimpose the information indicating the changed order of arrangement on at least some of the plurality of contents as set forth in Ijichi. One would have been motivated to make such a combination in order to provide users useful, timed and temporary feedback and a reminder about user action in changing the display content so that contents won’t be covered by the indication information. (See Ijichi [0008]).


Regarding Claim 4,
	Shellshear, Jung and Ijichi teaches all the limitations of Claim 1. Shellshear further teaches that the computer to further sequentially select a plurality of types of order of arrangement in accordance with input of the accepted prescribed operation change the order of arrangement of the plurality of contents in accordance with the selected order of arrangement (see Shellshear: Fig.2 ,[0056] ,”The user may also change the current sort order, by pressing a button on the mouse 1103 or a remote-control 1150, or by selecting a key on a keyboard 1102, or other control methods known in the art.  The GUI 100 is configured to reorder and display the list in a number of different sort orders.”). Also [0053] describes that “many possible ways of sorting images, including but not limited to attributes such as the names, sizes, color, and creation dates of the images.”. In other words, the user can select the sort order list sequentially using the remote control device and the order of arrangement.

Regarding Claim 5,
	Shellshear, Matsushima and Ijichi teaches all the limitations of Claim 4. Shellshear further teaches that the sequentially selecting includes selecting a first order of arrangement from among the plurality of types of order of arrangement when input of the accepted prescribed operation is accepted by the operation acceptance unit after a last order of arrangement of the plurality of types of order of arrangement is selected (see Shellshear: Fig. 2, [0058], “UI 200 for the display of an alternate sort order on a list element in addition to a primary sort order.  In the GUI 200, adjacent elements in the alternate sort are displayed vertically.  In the GUI, one of the images 204 has an alternate sort order displayed.  An image 208 is shown above the image 204 and a second image 209 is shown below the image 204. The images 208 and 209 are the adjacent elements of the image 204 in the alternate sort.  The GUI 200 includes an indication 220 as to what the alternate sort order represents, in this example by "filename".  The image 208 above the image 204 is the image that would be displayed to the left of the image 204 in the alternate sort order 220, and the image 209 below the image 204 is the image that would be displayed to the right of the image 204 in the alternate sort order 220, had such been selected as the primary sort 120 for the "filmstrip" line.”).The examiner notes that the user of Shellshear may manipulate the sort list any number of times to sort the contents according to their wishes. Therefore, they may select a "first order of arrangement" after selecting a "last order of arrangement."

With regards to dependent Claim 6,
Shellshear, Jung and Ijichi teaches all the limitations of Claim 1. Shellshear further the computer to further show a selection cursor with which each of the plurality of contents shown on the display can be selected in accordance with an instruction, and wherein the selection cursor is shown in correspondence with a first content of the plurality of contents arranged by the sort unit (see Shellshear: Fig.1,[0052], “One image 105 is selected by a user operation of the keyboard 1102 or mouse 1103 for example, and the selection is indicated by a large rectangle 110 enveloping the selected image 105, which may be considered as a "focus" item.” i.e. the focus item is considered as the selection cursor) 

With regards to dependent Claim 7,
Shellshear, Jung and Ijichi teaches all the limitations of Claim 1. Shellshear further teaches that the plurality of contents correspond to a plurality of icons in a menu, respectively (see Shellshear: for e.g. Fig. 1, [0052], he GUI 100 is bound by a viewing area 122 containing the displayed images 103, 104, 105, 106, 107 that are arranged in a line within two borders 101, 102.  This configuration may be called a "filmstrip" view mode.”)

With regards to independent Claim 8, 
	Claim 8 is directed to an information processing apparatus claim that have same/similar claim limitation and scope as Claim 1, and is rejected under the same rationale. 

With regards to independent Claim 9,
	Claim 9 relates to a method of controlling an information processing apparatus claim that have the same/similar claim limitation as Claim 1. This claim is similar in scope to Claim 1, and is rejected under the same rationale.

With regards to independent Claim 10,
Claim 10 relates to an information processing system claim that have similar/same claim limitations as Claim 1 and technical features with Claim 1 and is rejected under the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claim amendments have been considered but are moot considering the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177